DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Status of the Claims
2.	Claims 1-25 are currently pending. Claims 1-22 have been elected with traverse in the response filed on 03/28/2022. This office action is the first action on the merits of the claims. 

Election/Restrictions
3.	Applicant's election with traverse of Group I claims 1-22 in the reply filed on 03/28/2022 is acknowledged.  The traversal is on the ground(s) that the search and examination for the claims can be made without a serious search burden on the Office.  Applicant additionally argues that Krawinkel does not teach the special technical feature of the claims, as Krawinkel does not disclose teach or suggest that the adhesive contain liquid polymer like EPDM as plasticizer and that comparison of the adhesive tape from inventive example 1 of the present application with the adhesive tapes from inventive examples 2 and 3 show that peel adhesion can be significantly boosted further by using a liquid polymer like EPDM as a plasticizer in the pressure sensitive adhesive.  This is not found persuasive because an indication of lack of unity does not require a search burden on the office, however the different inventions would require different search terms and area in order to fully search the inventions, as the composition of claim 1 need not be thermally crosslinked but could be moisture crosslinked and the pressure sensitive adhesive composition would be capable of being used in forms that are not adhesive tapes and as such would as is stated earlier require different search terms and areas and so would provide a serious search burden on the office despite a lack of unity not requiring a serious search burden.  Concerning the argument over Krawinkel teach the special technical feature of the claims, Krawinkel does not teach the use of a liquid ethylene propylene polymer however Krawinkel in view of World Rubber Industry as is indicated in the 103 rejections below does teach this special technical feature. As such Krawinkel in view of World Rubber Industry teaches the common technical feature of the claims and so there is no special technical feature and no unity among the claims.  Concerning the indication of unexpected results over Example 1 vs Examples 2-3, the examples which are indicated indicate that a slightly greater amount of the ethylene propylene liquid polymer is used instead of the oil plasticizer  (applicants specification pg 37 lines 30-35) which indicates that the examples are not directly comparable to one another as it is not clear if the results are due to the different plasticizer or the different amount of plasticizer. Additionally the examples would not be commensurate with the scope of the claims as the scope of the claims includes any liquid ethylene propylene polymer but the examples only recite a single specific polymer of Trilene 67 which has an ethylene propylene ratio of 46-54 and ENB content of 9.5 which would make it unclear if the adhesive properties are due to any ethylene propylene liquid polymer or only the specific ethylene propylene polymer which is given and as such the examples would not provide data that is commensurate with the claimed scope. In addition Krawinkel teaches that polyolefin polymers are a known adhesive polymer structure (paragraph 0019).  World Rubber Industry also indicates that the ethylene propylene diene polymers provide good flexibility and can provide benefits over ordinary plasticizers (paragraphs 1 and 2).  As such the properties which could be indiated by the provided examples that a ethylene propylene diene polymer would provide improved adhesion in comparison to a mineral oil plasticizer is not unexpected given that the ethylene propylene diene polymer structure is known to be able to be used as an adhesive polymer and the plasticizer is indicated to provide better flexibility and benefits over ordinary plasticizers.  As such given the examples can not be directly compared to one another, are not commensurate with the claimed scope and do not provide unexpected results the references of Krawinkel in view of World Rubber Industry teach the common technical feature of the claim set and as such there is no unity among the claims. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
4.	 The Non-Patent Literature document number 3 on the IDS filed on 08/19/2019 titled “Search report dated October 4, 2017 and issued in connection with German Patent Application No 10 2017 202 568.5” was not considered as not translation of the document was provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3, 11-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 3 the claim recites “the monomer C, if present,” which renders the claim indefinite as it is not clear if this is an indication that monomer A and monomer B must be present or not. It should be noted that claim 1 from which the claim depends indicates only that there must be at least two monomers of Monomers A B and C which would indicate that any of the individual monomers is optional as long at the other two are present. 
Concerning claims 8 and 22 the claim recites “a Mooney viscosity (ML 1+4/125 °C)” which renders the claims indefinite as it is not clear if the value in parenthesis is the indicated type of the mooney viscosity and so is required or if this is an indication of an exemplary type of mooney viscosity. 
Concerning claim 11  the claim recites “R1 of the organosilane of the formula (1) is at least one hydroxyl group, at least one thio group, at least one amino group NHR4” which renders the claim indefinite as it is unclear how the R1 group can be more than one group as is indicated by the “at least” or if this is an indication of a group comprising at least one of the indicated groups.  Additionally it is not clear if the indication of NHR4 limits the amine group to only that group or if the amine group can be broader that just NHR4 such as having an alkylene linker group, as would  be indicated by dependent claim 13.
 Concerning claim 15 the claim recites “the organosilane of formula (1)” which does not have enough antecedent basis as claim 1 only indicates “the at least one organosilane of formula (1)”
Concerning claim 18 the claim recites “where Y is a group as defined in claim 17” which renders the claim indefinites as it is not clear what groups these are and if it refers to the entire R! group or just the groups that are indicate to be present in R1?
Concerning claim 20 the claim recites  “the one organosilane and the at least one organosilane” which renders the claim indefinite as there is no clear definition of the one organosilane and the only definition of the at least one organosilane is that it has the structure of formula (1). As such it is not clear what is being described in this claim. Is two organosilanes having different structures. 
Claims 12-14, 16-17, 19 are rejected as being dependent from a rejected base claim


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-7, 9-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Krawinkel (DE 10201043853 A1; all citations refer to the English language machine translation of the document which was provided with Requirement for Restriction filed on 03/21/2022) in view of World Rubber Industry (“Liquid EPDM as Reactive Plasticizer”, World Rubber Industry, No. 5, pages 90-91, December 31 1989; all citations refer to the english language translation of the document which is provided by applicant on 07/29/2021).
Concerning claim 1-3, 5 Krawinkel teaches adhesive compositions which include a polymer containing an acid anhydride or epoxide groups and a silane having a structure of (paragraph 0014 in both the original document and the translation)

    PNG
    media_image1.png
    104
    195
    media_image1.png
    Greyscale

Where R1-3 are selected from methyl ethyl , methoxyethyl, propyl or butyl, m is 0 or 1 p is 1 or 2 and Y is glycidyl, glycidyloxy isocyanato, an amine containing group or SH (paragraph 0014) which are groups which are capable of reacting with an acid anhydride group. As such when p is 1 the indicated silane corresponds to the claimed organosilane of formula (1). 
The polymers which include and acid anhydride or epoxide group are indicated to include polyolefins such as those polymerized from ethylene and at least one other polyolefin as well as block copolymers of ethylene and propylene (paragraph 0026). The acid anhydride which modifies the polymer is indicated to be  preferably maleic anhydride (paragraph 0035).  
The adhesive compositions are indicated to include tackifiers  (paragraph 0041) with hot melt adhesives including less tackifier than pressure sensitive adhesives (paragraph 0043) and the adhesives are indicated to preferably be pressure sensitive adhesives (paragraph 0015). 
The adhesive compositions are indicated to be able to include additives such as plasticizers which can be liquid polymers (paragraph 0046). 
Krawinkel teaches an adhesive composition of an ethylene propylene copolymer which is grafted with a maleic anhydride monomer which is then mixed with an amino propyl triethoxysilane and a hydrogenated C9 resin (paragraph 0068 and 0041) which would correspond to the indicated tackifier (paragraph 0041) and includes an oil which would be a plasticizer. The grafted ethylene propylene copolymer would include monomer units of ethylene and propylene giving units A and B as well as maleic anhydride giving unit D. The adhesive is indicated to be applied using an application weight of 50 g/m2 (paragraph 0068) and be applied as an adhesive in this manner (paragraphs 0076 original German document example 2) thereby indicating that it is a pressure sensitive adhesive. 
This exemplary composition differs from the claimed composition only in that there is not a liquid polymer comprising ethylene propylene and optionally a diene. 
World Rubber Industry is drawn to the used of liquid ethylene propylene diene polymers  where the diene is dicylcopenadiene or 5-ethylene-2-norbornylene (paragraph 1) as plasticizers (paragraph 2) and indicates that there polymers provide very good properties of flexibility at low temperature , good heat aging resistance, and low water permeability (paragraph 1). 
Krawinkel further teaches that the adhesive compositions are indicated to desirably have good adhesion even when exposed to moisture or water (paragraphs 0001, 0003 and 0012). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary composition of Krawinkel to include the ethylene propylene diene plasticizer of World Rubber Industry as the plasticizer of the composition for the purpose of providing improved water resistance resulting from the properties of the plasticizer. 
Concerning claim 4 Krawinkel as is indicated in the discussion above teaches that the polymer is a copolymer of ethylene and propylene. Krawinkel does not indicate that the diene is 5-ethylidene-2-norbornene , and the exemplary polymer of Krawinkel does not indicate the presence of a diene,however the claim as is currently drafted does not require that the diene monomer be present in the polymer.  As such the polymer of Krawinkel meets the claimed limitations. 
Concerning claim 6 Krawinkel teaches an adhesive composition of an ethylene propylene copolymer which is grafted with a maleic anhydride monomer (paragraph 0068) which corresponds to the claimed polymer structure. 
Concerning claim 7 Krawinkel does not specifically teach that the polymer is obtained by copolymerization of the at least two monomers with the comonomer D. However Krawinkel does teach that the acid anhydride containing polymer can be made either by modifying finished polymer or by incorporating anhydride containing monomers into the main chain (paragraph 0025). As was previously indicated the modified polymers are indicated to include polyolefins such as those polymerized from ethylene and at least one other polyolefin as well as block copolymers of ethylene and propylene (paragraph 0026). 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the anhydride containing polymer of Krawinkel in order that the anhydride monomer is copolymerized with the other monomers to put the anhydride group in the main chain of the polymer because Krawinkel teaches that this is an alternative and useful way of incorporating the anhydride group into the polymer structure. 
Concerning claims 9-14 Krawinkel teaches that in the exemplary composition the organo silane is amino propyl triethoxysilane (paragraph 0068) which has the claimed organo silane structure. 
Concerning claims 15-17 Krawinkel teaches that the organosilane which is used in the composition has a structure of (paragraph 0014 in both the original document and the translation)

    PNG
    media_image1.png
    104
    195
    media_image1.png
    Greyscale

Where R1-3 are selected from methyl, ethyl , methoxyethyl, propyl or butyl, m is 0 or 1 p is 1 or 2 and Y is glycidyl, glycidyloxy isocyanato, an amine containing group or SH (paragraph 0014). As such when p is 1 and Y is a group including glycidyloxy group this corresponds to the claimed organosilane structure. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed organosilane in the composition of the Krawinkel in view of World Rubber Industry to use the claimed organo silane because Krawinkel teaches that the organosilane used can include the claimed organosilane structure. 
Concerning claim 20 Krawinkel as is indicated above teaches 17 Krawinkel teaches that the organosilane which is used in the composition has a structure of (paragraph 0014 in both the original document and the translation)

    PNG
    media_image1.png
    104
    195
    media_image1.png
    Greyscale

Where R1-3 are selected from methyl, ethyl , methoxyethyl, propyl or butyl, m is 0 or 1 p is 1 or 2 and Y is glycidyl, glycidyloxy isocyanato, an amine containing group or SH (paragraph 0014). The indication of glycidyl and glycidyloxy groups would provide the claimed cyclic ether group. 
Krawinkel does not specifically teach that multiple different silanes are used in the adhesive composition together. However Krawinkel does indicate that silanes of different structures are capable of being used in order to provide silane containing groups to the anhydride group containing polymer. 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) 
It would have been obvious to one of ordinary skill in the art at the time of filling to use a mixture of the organosilane compounds in the composition of Krawinkel in view of World Rubber Industry because Krawinkel teaches that silanes of different structures can be used for the same purpose of providing a silane group to the composition and so it would be obvious to use a mixture of the indicated silanes to provide a composition used for the same purpose.  
Concerning claim 21 Krawinkel in view of World Rubber Industry teaches the composition of claim 1 as is indicated above and World Rubber Industry teaches that the diene of the polymer is dicyclopentadiene or ethylene-2-norbornylene (ENB) (Paragraph 1) . Dicylcopentadiene is one of the claimed monomers. It is not entirely clear what ethylene-2-norbornylene (ENB) is as ethylene-2-norbornylene would be another name for 5-vinyl-2-norbornene  while (ENB) is the standard abbreviation of 5-ethylidene-2-norbornene. However both of these monomers are amoung the claimed monomers. 
It would have been obvious to one of ordinary skill in the art at the time of filling to use the claimed diene because Krawinkel teaches at very least that cyclopentadiene can be used as the diene and indicates that the only other listed diene is also one of the claimed dienes. 
Concerning claim 22 Krawinkel in view of World Rubber Industry teaches the composition of claim 1 as is indicated above and World Rubber Industry teaches that the liquid ethylene propylene diene polymer has a low molecular weight (paragraph 1) and is used as a plasticizer (paragraph 2).  Low molecular weights would provide low mooney viscosities, with increasing molecular weight providing increasing viscosity.  More over plasticizers are used in to lower the viscosity of a composition by providing a low viscosity component of the composition. As such altering the viscosity of the plasticizer would alter the plasticizing effect of the plasticizer with increasing viscosity of the plasticizer decreasing the plasticizing effect and decreased viscosity (and molecular weight) providing increasing plasticizing effect. 
It would have been obvious to one of ordinary skill in the art at the time of filling to tailor to viscosity of the ethylene propylene plasticizer of World Rubber Industry in the composition of Krawinkel in view of World Rubber Industry to have the claimed Mooney viscosity for the purpose of providing the low molecular weight plasticizer of World Rubber industry with a sufficient Plasticizing effect to provide a desirable plasticizer. 

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krawinkel (DE 10201043853 A1; all citations refer to the English language machine translation of the document which was provided with Requirement for Restriction filed on 03/21/2022) in view of World Rubber Industry (“Liquid EPDM as Reactive Plasticizer”, World Rubber Industry, No. 5, pages 90-91, December 31 1989; all citations refer to the english language translation of the document which is provided by applicant on 07/29/2021) as applied to claim 1 above, and further in view of Mussig  (US 2011/0104488 A1).
Concerning claim 8 Krawinkel in view of World Rubber Industry teaches the composition of claim 1 above. 
Krawinkel does not teach that composition that the polymer that is made from the at least two monomers and which has an anhydride group has the particularly claimed mooney viscosity. 
Mussig is drawn to pressure sensitive adhesive compositions which comprise a crosslinkable polyolefin and a tackfier (abstract) and includes polymer such as those grafted with maleic anhydride (paragraphs 0017 and 0021).  Mussig teaches that the crosslinkable polyolefins preferably have Mooney viscosity ML 1+4 at 125°C of greater than 35 and more particularly greater than 60 (paragraph 0025) and teaches that deviation of these properties can result in low tack of the polymer (paragraph 0028). This preferable range is a range within the claimed range of the mooney viscosity. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the  polymer that is made from the at least two monomers and which has an anhydride group  of 8 Krawinkel in view of World Rubber to have the claimed Mooney Viscosity because Mussig teaches that it is preferable to have a polyolefin polymer having a Mooney viscosity within this range in order to provide good properties for a pressure sensitive adhesive composition. 

8.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krawinkel (DE 10201043853 A1; all citations refer to the English language machine translation of the document which was provided with Requirement for Restriction filed on 03/21/2022) in view of World Rubber Industry (“Liquid EPDM as Reactive Plasticizer”, World Rubber Industry, No. 5, pages 90-91, December 31 1989; all citations refer to the english language translation of the document which is provided by applicant on 07/29/2021) as applied to claim 17 above, and further in view of Tse (US 2006/0293424 A1).
Concerning claims 18-19 Krawinkel in view of World Rubber Industry teaches the composition of claim 17 above. 
Krawinkel does not teach that composition includes the particularly claimed organosilane
Krawinkel in general teaches that the organosilane has a structure of (paragraph 0014 in both the original document and the translation)

    PNG
    media_image1.png
    104
    195
    media_image1.png
    Greyscale

Where R1-3 are selected from methyl, ethyl , methoxyethyl, propyl or butyl, m is 0 or 1 p is 1 or 2 and Y is glycidyl, glycidyloxy isocyanato, an amine containing group or SH (paragraph 0014).  The exemplary compositions of Krawinkel teach the use of amino propyl triethoxysilane (paragraph 0068). 
Tse is drawn to an adhesive composition (abstract)comprising a functionalized propylene polymer that preferably includes ethylene monomer units (paragraph 0118) which can be functionalized with preferably maleic anhydride (paragraph 0133).  The adhesive composition is indicated to be able to include adhesion modifiers such as glycidoxypropyltrimethoxysilane and aminopropyl triethoxysilane (paragraph 0196) which are listed as alternatives to one another and as such would be considered to be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use as glycidoxypropyltrimethoxysilane in place of aminopropyl triethoxysilane in the composition of Krawinkel in view of World Rubber Industry because Tse teaches that these compounds are substantially equivalent and interchangeable with one another as adhesion promoters for maleic anhydride grafted ethylene propylene copolymers, which would provide the claimed structure of the organosilane. 

Conclusion
9.	 Claims 1-22 are rejected. No claims are currently pending. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763